COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
                                    §          No. 08-19-00221-CR
  JESUS ALBERTO MIRELES,
                                    §             Appeal from the
                 Appellant,
  v.                                §            384th District Court

  THE STATE OF TEXAS,                             §         of El Paso County, Texas

                         State.                   §            (TC# 20170D04852)

                                           ORDER

       Pending before the Court is a motion filed by James Lucas to withdraw as counsel of

record. The motion to withdraw is GRANTED. The trial court is ordered to appoint new counsel

to represent Appellant on appeal. The trial court shall forward its order of appointment to the

District Clerk of El Paso County, Texas, on or before July 29, 2021. The District Clerk shall

prepare and forward a supplemental clerk’s record containing the appointment and forward the

same to this Court on or before August 8, 2021.

        IT IS SO ORDERED this 9th day of July, 2021.

                                            PER CURIAM
Before Rodriguez, C.J., Palafox and Alley, JJ.